Citation Nr: 1607738	
Decision Date: 02/29/16    Archive Date: 03/04/16

DOCKET NO.  14-18 738	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Fargo, North Dakota


THE ISSUE

Entitlement to service connection for a neurological disability of both upper and both lower extremities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Matta, Associate Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from September 1986 to November 1987.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2013 rating decision by the Fargo, North Dakota Department of Veterans Affairs (VA) Regional Office (RO).  In November 2014, a videoconference hearing was held before the undersigned; a transcript is in the record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if action on his part is required.


REMAND

While the notice provisions of the VCAA appear to be satisfied, the Board is of the opinion that further development of the record is required to comply with VA's duty to assist the Veteran in the development of the facts pertinent to his claim.

The Veteran alleges that his neurological disability of the upper and lower bilateral extremities is due to his service-connected back or neck disabilities, or conversely, is directly related to service.  There is conflicting evidence as to whether or not he has a diagnosis of the claimed chronic neurological disability.

On June 2012 VA back examination, the Veteran stated that he did not have any permanent numbness on a regular basis but did feel an occasional tingling sensation in the arms, hands, legs, and feet.  On physical examination, reflex examination was normal; sensory examination of both upper anterior thighs and knees was also normal, but he had decreased sensation in the both lower legs at the ankles, feet, and toes.  Radiculopathy or other neurologic abnormality was not noted on examination.  The examiner opined that the Veteran's decreased sensation in the feet did not appear to be related to his back disability, as there was no indication of spinal stenosis or disc herniation on imaging studies.

On June 2012 VA hand and finger conditions examination, the Veteran reported occasional tingling in the hands and slight numbness with such episodes.  It was noted that many years prior he was assigned a diagnosis of carpal tunnel syndrome (which he self-treated with wrist splints, ice, and rest, resolving the symptoms).  He described random episodes of tingling from his elbow distally to his fingers, which resolves by itself.  He denied any injuries to his arms or hands during service.  The examiner determined that the Veteran did not have a diagnosed left hand condition that would be remotely related to his service-connected back disability.

On June 2012 VA neck conditions examination, the Veteran reported that he has occasional numbness in his hand, starting from his elbow down to his fingers, as well as occasional random numbness and tingling in his bilateral lower extremities into his feet.  On physical examination, his reflex and sensory exams were normal.  No radicular pain or other signs of symptoms due to radiculopathy were noted, and no other neurological abnormalities were found. 

On June 2012 VA peripheral nerves examination, the Veteran stated that he had some numbness and pain in his lower back following his injury in service.  He now has random episodes of tingling into the fingers and feet.  The examiner noted that Electromyogram and Nerve Conduction Velocity (EMG/NCV) studies had not been performed.  He also noted that the Veteran had symptoms attributable to a peripheral nerve condition, including constant pain and mild bilateral upper and lower extremity paresthesias and/or dysesthesias and numbness.  Additional symptoms included random, occasional numbness involving the upper extremities from the elbows down into the fingers, and in the feet.  On physical examination, his reflex and sensory exams were normal, except for decreased sensation in the bilateral lower leg/ankle and feet/toes.  No trophic changes attributable to peripheral neuropathy were noted, and his upper extremity nerves and radicular groups were all considered normal; Phalen's and Tinel's signs were both negative.  The examiner determined that the Veteran did not have any diagnosable neurological condition in his upper or lower extremities but nonetheless opined that his lower extremity neurological condition is less likely caused by or secondary to his service-connected back disability.

On December 2012 VA peripheral nerves examination, the Veteran reported periodic finger numbness in both hands with tingling and numbness at night, and also complained of cold toes and occasional numbness in the tops of his feet. He denied radicular symptoms or pain.  The examiner stated that the Veteran did not have any symptoms attributable to a peripheral nerve disability.  On physical examination, his reflex and sensory exams were normal and he did not have any trophic changes attributable to peripheral neuropathy; Phalen's sign and Tinel's sign were both positive.  His upper extremity nerves and radicular groups were all found to be normal.  The examiner opined that no peripheral neuropathy was found on examination.  He opined that the Veteran's upper extremity symptoms are more likely related to carpal tunnel syndrome than to his service-connected neck disability despite image films that show mild compression of the superior portion of the C4 vertebra.  The examiner also opined that there is no connection between the Veteran's service-connected back disability and his intermittent feet numbness.

At the November 2014 videoconference hearing, the Veteran testified that he has had medications for neurological disability prescribed by a physician at the Fargo, North Dakota VA Medical Center (VAMC); evidence of VA treatment for a neurological disability of the extremities would be relevant evidence in the matter at hand.  

Whether or not the Veteran actually has a neurological disability of the extremities, and whether or not any such disability is related to his service-connected back and/or neck disabilities (or related directly to service) are medical and factual questions yet to be fully resolved.  Another examination to secure an adequate medical advisory opinion in this matter (i.e., one responding to all medical questions presented) is necessary.

The record also suggests that some pertinent medical evidence may be outstanding.  During the November 2014 hearing, the Veteran testified that he has been receiving treatment at the Fargo VAMC since 2012.  Records of such treatment are not associated with his record.  As VA treatment records are constructively of record, they must be secured. 

Accordingly, the case is REMANDED for the following:

1. The AOJ should secure for the record copies of the complete clinical records of all VA evaluations and treatment the Veteran has received for neurological disability at the Fargo VAMC from January 2012 to the present.

2.  Thereafter, the AOJ should arrange for the Veteran to be examined by a neurologist to ascertain the existence, nature, and likely etiology of any neurological disability manifested by numbness and tingling of the upper and lower extremities.  The record, to include this remand, must be reviewed by the examiner in conjunction with the examination.  Upon review of the record and examination of the Veteran, the examiner should provide opinions that respond to the following:

(a) Please identify (by diagnosis) any neurological disability of the upper and lower extremities found.  If a neurological disability of the upper and lower extremities is not diagnosed, please reconcile that conclusion with any evidence received showing that the Veteran is being treated by VA/has medications prescribed for neurological disability (as he alleges).

(b) Please identify the likely etiology of any (and each) neurological disability of the extremities diagnosed.  Specifically, is it at least as likely as not (a 50% or better probability) that such disability arose during (was first manifested in, or is otherwise etiologically related to) his active duty service; or was either caused or aggravated by his service-connected lumbar and cervical spine disabilities? 
If a neurological disability of the extremities is determined to be unrelated to the Veteran's service and not to have been caused or aggravated by service-connected lumbar and cervical spine disabilities, the examiner should identify the etiological factor(s) for the neurological disability considered more likely.

All opinions must include rationale.

3.  The AOJ should then review the record and re-adjudicate the claim.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2015), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

